Pursuant to Ind.Appellate Rule 65(D), this                                Nov 12 2013, 5:36 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

VICTORIA L. BAILEY                                 GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   JOSEPH Y. HO
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

LARRY HARRIS,                                      )
                                                   )
        Appellant-Defendant,                       )
                                                   )
                vs.                                )    No. 49A04-1211-CR-584
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Plaintiff.                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Mark D. Stoner, Judge
                        The Honorable Jeffrey L. Marchal, Commissioner
                              Cause No. 49G06-0610-FA-207078


                                        November 12, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Larry Harris appeals his sentence for one count of Class A felony child molesting.

We affirm.

                                           Issue

       Harris raises one issue, which we restate as whether the trial court abused its

discretion in sentencing him.

                                           Facts

       On October 26, 2006, the State charged fifty-three-year-old Harris with two counts

of Class A felony child molesting. The first count was alleged to have occurred between

July 28, 2004, and July 28, 2005, and the second count was alleged to have occurred

between November 24, 2005, and December 25, 2005. Both counts involved A.L., who

was twelve at the time of the allegation in Count I and thirteen at the time of the

allegation in Count II.

       In July 2007, Harris agreed to plead guilty to Count I, and the State agreed to

dismiss Count II. Pursuant to the plea agreement, Harris’s executed sentence was to be

capped at thirty years. At the sentencing hearing, the trial court considered Harris’s

“extensive history of criminal activity” as an aggravator. Sent. Tr. p. 20. After listing

eleven of Harris’s adult convictions, the trial court stated, “I also note in aggravation the

victim’s age. She was twelve years at the time of the offense.” Id. at 21. The trial court

went on to state:

              I do find mitigating factors. First and foremost, he has
              accepted responsibility and avoided the cost and necessity of
              trial. I also am willing to give certain weight to the fact that

                                             2
               he is not in the best of health. But quite frankly, that doesn’t
               mean an awful lot when I weigh it against the other
               aggravators. All told, I find that the aggravating factors
               outweigh the mitigators so that imposition of a sentence
               above the advisory term is warranted.

Id. The trial court sentenced Harris to forty-five years with thirty years executed and

fifteen suspended, five of which was to be served on probation. Harris belatedly appeals.

                                             Analysis

       Harris argues that the trial court abused its discretion in sentencing him. We

evaluate a sentence under the current “advisory” sentencing scheme pursuant to

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g by Anglemyer v.

State, 875 N.E.2d 218 (Ind. 2007).1 The trial court must issue a sentencing statement that

includes “reasonably detailed reasons or circumstances for imposing a particular

sentence.” Anglemyer, 868 N.E.2d at 491. The reasons or omission of reasons given for

choosing a sentence are reviewable on appeal for an abuse of discretion. Id. “The

relative weight or value assignable to reasons properly found or those which should have

been found is not subject to review for abuse.” Id.

       Harris contends that the trial court abused its discretion by considering the

victim’s age, a material element of the offense, as an aggravator. We are not persuaded.

In Pedraza v. State, 887 N.E.2d 77, 80 (Ind. 2008), our supreme court observed that

“sentencing used to be a two-step process—imposing of the presumptive sentence, then

deciding whether any aggravators or mitigators warranted deviation.” Since the 2005

1
  On appeal, Harris cites Anglemyer and the manner in which sentences are reviewed following the 2005
amendment of the sentencing statutes, and he makes no argument that he was sentenced under the
presumptive sentencing scheme.
                                                 3
modification of the sentencing scheme, however, sentencing “consists of only one

discretionary determination.” Id. “Thus, a sentence toward the high end of the range is

no longer an ‘enhanced sentence’ in the sense that the former regime provided.” Id.

According to Pedraza, based on the 2005 statutory changes, the consideration of a

material element of crime as an aggravator “is no longer an inappropriate double

enhancement.” Id. Thus, to the extent the trial court considered an element of the

offense as an aggravator, it is not an improper double enhancement.

      Regardless, remand for resentencing is unnecessary because we are confident that

the trial court would have imposed the same sentence had it not considered the victim’s

age as an aggravator. See Anglemyer, 868 N.E.2d at 491 (observing that, where a trial

court has abused its discretion, “remand for resentencing may be the appropriate remedy

if we cannot say with confidence that the trial court would have imposed the same

sentence had it properly considered reasons that enjoy support in the record.”). Here, the

trial court detailed Harris’s criminal history, which spanned more than thirty years, and

gave only passing reference to the victim’s age. We believe the trial court was focused

on Harris’s criminal history, not the victim’s age, when it crafted his sentence and,

therefore, remand would be unnecessary even if the trial court improperly considered the

victim’s age as an aggravator.

                                       Conclusion

      Harris has not established that the trial court abused its discretion in considering

the victim’s age as an aggravator. We affirm.



                                            4
Affirmed.

CRONE, J., and PYLE, J., concur.




                                   5